Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148184                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  LEE SCHOLMA, Trustee of the SENA                                                                        David F. Viviano,
  SCHOLMA TRUST, and DAVID MORREN,                                                                                    Justices
           Plaintiffs-Appellants,
  v                                                                 SC: 148184
                                                                    COA: 308486
                                                                    Ottawa CC: 11-002387-CZ
  OTTAWA COUNTY ROAD COMMISSION,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 24, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2014
           t1020
                                                                               Clerk